Citation Nr: 0926297	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability.

2.  Entitlement to a compensable rating for a left knee 
disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a left hip 
condition.

6.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  Objective medical evidence has failed to show any 
instability in either of the Veteran's knees. 

2.  Even accounting for pain and other functional limitation, 
the Veteran demonstrated range of motion in her knees from at 
least 0-100 degrees.

3.  X-rays confirm the presence of arthritis in the Veteran's 
left knee, but fail to show the presence of arthritis in her 
right knee.   

4.  The evidence demonstrates the presence of a current back 
disability which began in service.  

5.  The evidence fails to show a current hip disability.

6.  The Board is granting the Veteran a compensable rating 
for her left knee.  
7.  Benefits under 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for the Veteran's left 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5010, 5257, 5260, 5261 (2008).

2.  Criteria for a compensable rating for the Veteran's right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5257, 
5260, 5261 (2008).

3.  Criteria for service connection for a lower back 
disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Criteria for service connection for a right hip condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

5.  Criteria for service connection for a left hip condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).
 
6.  There no longer exists a case or controversy as to the 
issue of the Veteran's entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  See Shoen v. 
Brown, 6 Vet. App. 456, 457 (1994); Butts v. Brown, 5 Vet. 
App. 532 (1993).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Back

The Veteran testified at a hearing before the Board that her 
back first began bothering her while she was in service.  She 
reported going on sick call for her back while in advanced 
individual training (AIT), and she indicated that this back 
pain progressed throughout her time in the military, 
continuing to the present day.

Service treatment records demonstrate that no spinal problems 
were found at enlistment, but they show that during the 
Veteran's year in service (in December 2002), she began 
complaining of lower back pain which was found to cause 
abnormal range of motion and she was given a 30 day profile.

The Veteran filed a claim for a lower back disability in the 
month following service, and was diagnosed with mechanical 
back syndrome at a VA examination in August 2003; although 
the examination failed to show limitation of motion and x-
rays were normal.  

Nevertheless, the Veteran continued to have back pain and she 
was subsequently diagnosed with a lumbar strain by R.J. 
Oenbrink, D.O., in September 2004.  While Dr. Oenbrink did 
not specifically relate the Veteran's back disability to her 
time in service, the Veteran has demonstrated sufficient 
continuity of symptomatology such that a nexus opinion is not 
necessary in this particular instance.  Namely, the Veteran 
related the onset of back pain in service, and she was 
diagnosed with a back disability within a year of her 
separation from service by multiple medical professionals.

Accordingly, the Board finds that the criteria for service 
connection have been met with regard to the Veteran's lower 
back disability, and therefore service connection is granted. 

Hips 

The Veteran testified at a hearing before the Board that her 
hips first began bothering her while she was in advanced 
individual training (AIT).  She stated that the prolonged 
sitting and standing would send pain into her hip, but she 
denied being diagnosed with a particular hip disability.  

Service treatment records confirm that the Veteran complained 
of hip pain while in service (February 2002).  In April 2002, 
the Veteran again sought treatment for hip pain; and in May 
2002 she was assessed with hip flexor tendonitis.  She was 
given temporary profiles for hip pain in May 2002, August 
2002, and October 2002.  However, no signs of inflammation 
were found in the Veteran's hips on medical examination; and, 
while there was mild tenderness on palpation, the Veteran 
demonstrated full range of motion in her hips with normal 
strength.  She was assessed with chronic hip pain, but x-rays 
showed no evidence of fracture, dislocation, or bone/joint 
disease.  

Following service, a VA examination in August 2003 was 
provided to investigate the Veteran's in-service complaints 
of hip pain.  The examiner found that the Veteran had 
excellent range of motion in both hips with 140 degrees of 
flexion and extension to 0 degrees.  The examiner found no 
tenderness or pain on motion, and indicated that the Veteran 
had full squatting capability.  Furthermore, x-rays of the 
hips were negative, showing no evidence of fracture, 
dislocation, destructive or sclerotic bony lesions.  The hip 
joint spaces were well preserved and the soft tissue 
structures were visualized and unremarkable.  The examiner 
found the examination to be normal and stated that the 
Veteran had hip pain of unknown etiology.  

The Veteran has submitted several private medical records 
that indicate hip pain, but none of the records specifically 
diagnose a disability of the hips and pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A lay person (such as the Veteran) is competent to report 
symptoms such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  However, the Veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her opinion is insufficient to diagnose a hip 
disability.

It is noted that the Veteran has been assessed with pelvic 
torsion, but there was no indication of this condition in 
service, and no medical opinion has since suggested that such 
a condition either was caused by the Veteran's time in 
service or was otherwise responsible for the Veteran's hip 
pain in service.

While the Veteran voiced complaints of hip pain in service, 
x-rays following service were normal, and an examination 
provided to determine if there was a hip disability failed to 
discover any disability that would account for the complaints 
of pain.

As such, the criteria for service connection for a bilateral 
hip disability have not been met, and the Veteran's claim is 
therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran is service connected for chondromalacia of both 
knees and receives noncompensable ratings for each knee under 
38 C.F.R. § 4.71a, DC 5257.  Under this rating code, a rating 
is provided when there is either recurrent subluxation or 
lateral instability, with 10, 20, and 30 percent ratings 
assigned, depending on whether the instability or subluxation 
is slight, moderate or severe respectively.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6. 

The Veteran testified at a hearing before the Board that her 
knees would not buckle generally on a flat surface, but she 
indicated that she stayed away from climbing to avoid any 
potential for buckling.  The Veteran also reported in August 
2002 that her knees would give out when walking on uneven 
terrain.

However, at a VA examination in August 2003, the examiner 
found no instability.  Similarly, while the Veteran reported 
at a VA examination in May 2009 that both knees would give 
out periodically, stating that she used a knee brace on the 
left knee approximately twice a month and a brace on the 
right knee approximately once a month, the examiner found 
that both of the Veteran's knees were stable (including the 
medial and lateral ligaments and anterior and posterior 
cruciate ligaments (Lachman and anterior drawer testing)).

As such, while the Veteran indicated that she has periodic 
buckling in her knee, the objective medical evidence has 
repeatedly failed to find any indication of instability or 
subluxation.  The Veteran does periodically wear knee braces, 
but this fact is not enough to overcome the continued 
findings of no instability upon objective examination; 
particularly given that the Veteran reported only wearing a 
brace once or twice per month.

As such, a compensable rating is not warranted based on 
instability or subluxation of either knee.

In addition to ratings based on instability, a rating may 
also be provided based on limitation of motion.  Normal range 
of motion of the knee is to zero degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

During the course of her appeal, the Veteran has undergone 
several VA examinations to evaluate the range of motion in 
her knees.  For example, at a VA examination in August 2003, 
the Veteran demonstrated range of motion from 0-150 degrees.  
The examiner indicated that the Veteran was able to complete 
all activities of daily living and he found no indication of 
DeLuca limitations.  

At a VA examination in May 2009, the Veteran demonstrated 
range of motion in her right knee from 0-110 degrees which 
was limited at 110 degrees by pain.  However, no additional 
range of motion loss due to pain, fatigue, weakness, lack of 
endurance, or incoordination was seen following repetitive 
motion.  With regard to the left knee, the Veteran had range 
of motion from 0-100 degrees which was limited at 100 degrees 
due to pain.  

As such, because the Veteran has shown range of motion from 
at least 0-100 degrees in both knees, she fails to meet the 
criteria for a compensable rating with regard to either knee 
based on limitation of motion.

In reaching the decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  In this case, while the range of motion in 
the Veteran's knees was clearly limited by pain, the examiner 
at the most recent VA examination indicated that pain only 
limited flexion to 110 degrees on the right and 100 degrees 
on the left.  Furthermore, the examiner indicated that 
repetitive motion failed to cause any additional pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Therefore, a higher rating is not warranted for either knee 
based on limitation of motion. 

While the Veteran has not demonstrated compensable limitation 
of motion in her knees, even when limitation of motion is not 
itself compensable, a compensable rating may still be 
assigned when degenerative arthritis is established by x-ray 
findings.  

The regulations provide that when degenerative arthritis is 
established by x-ray findings, it is to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  If, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

In this case, x-rays of the Veteran's knees were negative in 
August 2003, showing no evidence of fracture, dislocation, or 
destructive or sclerotic bony lesions.  However, while x-rays 
taken in May 2009 continued to show a normal right knee, the 
x-rays revealed minimal degenerative changes in the left 
knee, and the Veteran was diagnosed with degenerative joint 
disease of the left knee.

As noted above, the Veteran has not demonstrated limitation 
of motion significant enough for a 10 percent rating to be 
assigned with regard to either knee; however, as degenerative 
joint disease was shown in her left knee by x-rays a 10 
percent rating is assigned for the Veteran's left knee.  To 
this extent the Veteran's claim is granted.  However, as no 
objective evidence of arthritis or instability has been shown 
in the Veteran's right knee, a compensable rating for the 
right knee is denied on a schedular basis.

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thune v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's knee disabilities that 
would render the schedular criteria inadequate.  The 
Veteran's main knee symptoms include pain and limitation of 
motion, both of which are specifically accounted for in the 
rating criteria.  Accordingly, an extraschedular rating is 
not warranted.

III.  Multiple Non-Service Connected Disabilities

Whenever a Veteran has two or more separate permanent 
service-connected disabilities of such character to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under VA's schedule 
for rating disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.  However, in Butts v. 
Brown, 5 Vet. App. 532 (1993), the Court of Appeals for 
Veterans Claims (Court) held that consideration of such 
benefits is predicated on the existence solely of 
noncompensable service-connected disabilities.  As such, once 
a Veteran receives a compensable rating, 38 C.F.R. § 3.324 is 
no longer for application.  See id.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, a "case or 
controversy" involving a pending adverse determination to 
which the appellant has taken exception does not exist.  See 
Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

As a result of this decision, one of the Veteran's service-
connected disabilities (left knee) now has a compensable (as 
opposed to noncompensable) rating; and the assignment of the 
10 percent rating renders the Veteran's claim under 38 C.F.R. 
§ 3.324 moot.  Accordingly, the appeal with respect to this 
issue is dismissed.
 
IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Regarding the issues of bilateral knee disabilities; in this 
case, the Veteran's claims were for service connection, and 
the claims were granted.  She then appealed the downstream 
issue of the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned 
law with regard to those issues.  

With regard to the Veteran's claim of entitlement to service 
connection for a lower back disability, the Veteran's claim 
was granted in full, and therefore a detailed discussion of 
VA's various duties to notify and assist is unnecessary 
(because any potential failure of VA in fulfilling these 
duties is harmless error).
 
With regard to the Veteran's claim of entitlement to service 
connection for a bilateral hip condition, required notice was 
provided by a letter dated in March 2003; and with regard to 
a 10 percent rating based on multiple non-compensable 
service-connected disabilities, required notice was provided 
by a letter dated in November 2006.  These two letters 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above; and given the denial of 
these claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Service treatment records were obtained, as were private 
treatment records, and the Veteran testified at a hearing 
before the Board at which she denied receiving any VA medical 
treatment.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



ORDER

A compensable rating for a right knee disability is denied.

A 10 percent rating for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a lower back disability is granted.

Service connection for a right hip condition is denied.

Service connection for a left hip condition is denied.

The appeal of the claim for entitlement to a 10 percent 
disability rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


